Title: To James Madison from Wilson Cary Nicholas, 3 May 1801
From: Nicholas, Wilson Cary
To: Madison, James


Dear SirWarren May 3d. 1801
The President once mentioned to me that he expected he shou’d find it necessary to remove the Post master Genl. from his office; at that time he spoke of a respectable gent. who he had thought of for that place, this conversation took place early in the winter, I do not know what his determination, may now be, if it shou’d be to make a change in that department, and he wou’d confide it to me I wou’d willingly accept the office. But I wou’d not by any means wish the present incumbent to be removed, or to prevent the office being given to any other person that I might get it. I wou’d wish it to be understood fully that it is my sincere desire that my application shou’d at once yield either to personal or public considerations. I know that my being a Virginian is an objection to me. I am myself inclined to believe that if it can be done consistantly with the public good that Colo. Habersham ought to be continued, as there are few offices that his State can furnish proper characters to fill, and I know it is the wish of all the States to supply at least their contingent. I beg that you will not mention me for this office unless it shou’d be previously determined to make a new appointment. If the office was given to me I shou’d wish the appointment delayed until after the next Session of Congress that our friend Monroe might have an opportunity of taking my place in the Senate, when his term of Service as Govr. expires, if he wishes it. I feel the greatest reluctance at my name being placed on the list of those who are importuning the President for offices it wou’d be a most mortifying thing to me that he shou’d suppose for a moment, that I was capable of adding to the embarrassment that I know he must feel about appointments, I must beg then My Dear Sir, if you shou’d think proper to mention my name that you will not let the President know that it was done at my instance. I am Dear Sir with the greatest respect your friend & humble Servt.
Wilson C Nicholas
 

   
   RC (DLC: Rives Collection, Madison Papers); draft (DLC: Wilson Cary Nicholas Papers). RC docketed by JM. Portions of draft are incorporated in Nicholas’s earlier letter to JM (see Nicholas to JM, 1 May 1801, and n.). Minor variations between RC and draft not noted.




   
   Joseph Habersham of Georgia had been postmaster general since Washington appointed him in 1795 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:173). Before resigning the post, he was offered the collectorship of Savannah, but he refused, saying that it was “too laborious and worth only 1200 dollars” (Gallatin to Jefferson, 12 June 1801, Habersham to Jefferson, 21 Sept. 1801 [DLC: Jefferson Papers]).



   
   In the draft the preceding section reads: “… this conversation took place so long ago that I do not know what his determination may now be, and I wou’d not by any means wish the present incumbent to be removd or to prevent the office being given to any other person that I might get it; if upon the only consideration that (I am sure) will ever induce Mr. Jefferson to remove a man from office, a new appointment shou’d be determined on in that case I wou’d willingly accept that office.”



   
   In the draft Nicholas continued this sentence: “that wou’d be made use of both against Mr. Jefferson and against the State, and I wou’d by no means desire the office if you think its being given to A Virginian wou’d be exceptionable.”



   
   In the draft of his preceding letter Nicholas had written: “A variety of circumstances have combined to induce me to come to a determination to change my place of residence. I have for some time hesitated between the western and the Northern country my inclination leads me to prefer the latter. As I have not yet made my determination public I wou’d thank you not to mention it.” Nicholas did not include this passage in either RC (see Nicholas to JM, 1 May 1801, n.), and he remained in Virginia.



   
   The draft here includes an additional sentence: “Perhaps if Col. H shou’d be removed he cou’d be provided for at home in the custom house so as not to give offence.”



   
   Nicholas here crossed through in the RC: “both as it relates to him, and to myself.” A similar clause appears in the draft.


